UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7301



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES LEROY JONES, JR., a/k/a Pooh,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-75-A, CA-99-557-AM)


Submitted:   January 20, 2000             Decided:   February 1, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Leroy Jones, Jr., Appellant Pro Se. John Kuchta, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles Leroy Jones, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.     See United States v. Jones, Nos. CR-96-75-A;

CA-99-557-AM (E.D. Va. July 22, 1999). We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2